Luke, J.
Alonzo Wilson was indicted for the olfense of murder, and was convicted of manslaughter. He excepted upon the usual general grounds, and “because the court erred in charging the law of voluntary manslaughter, and in charging the law of manslaughter at all, there being no evidence upon which to base such charge.” The evidence fully authorized the defendant’s conviction of manslaughter; and for no reason assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.